DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because: the first sentence “to reduce erroneous recognition… to be opened and closed” is a purported merit/benefit of the invention it is improper for an abstract to contain purported merits of the invention, as such the first sentence should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  the term “opening/closing” should be “opening and closing”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “opening/closing device”, “notifying device” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Both of the devices are described by what they do, however no explicit structure is given/demanded by either the term “device” or by the claim elements. As such the specification will be used for determining what physically these “devices” are. 
From page 4, lines 10-23 the opening/closing “device” is a “ The roof opening/closing device includes a hydraulic pump motor 32 and a plurality of electromagnetic valves 34. “ Thus physically the opening/closing device is a hydraulic pump motor and electromagnetic valves.
From page 6, lines 6-12, The notifying device is understood to physically be a display screen. “The information shown on the multi-functional display 44, which serves a role as a notifying device.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoff, US20170077845, “Position Arrangement for Moving an Object that is to be Positioned”.
Regarding Claim 1, Ruoff teaches “A roof opening/closing system, comprising: an opening/closing device for opening/closing a roof of a convertible vehicle;”([0018]  “In the case of an adjustment apparatus for opening and closing a convertible top, fault messages, the adjustment direction or the remaining adjustment time duration can be presented on a display in the passenger compartment of the vehicle.” Here shows that while Ruoff’s invention is meant for any sort of moving object powered by a motor system the adjustment (i.e. opening/closing) of a convertible roof is an intended embodiment of Ruoff’s invention);“ and  5a controller for determining, with respect to at least one of opening and closing operations of the opening/closing device, whether to enable or disable the operation;”( [0018] “If the control circuit responsible for monitoring the status information detects a fault, a corresponding fault message can be output and/or a positioning operation can be aborted, or the start of a positioning operation can be prevented.”);“ and a notifying device for notifying a user whether the operation is enabled or disabled as determined by the controller.”( [0018]  It can similarly be provided, that the control circuit transmits the status information to a display apparatus. In the case of an adjustment apparatus for opening and closing a convertible top, fault messages, the adjustment direction or the remaining adjustment time duration can be presented on a display in the passenger compartment of the vehicle.);
Regarding Claim 2, Ruoff teaches “The roof opening/closing system according to claim 1, wherein conditions based on which the controller determines whether to enable or disable the operation include a condition relevant to burning protection for the opening/closing device,”( [0018] “The status information may relate to one or more of the following aspects: a mechanical blocking of the actuator or object that is to be positioned; a voltage fault, such as, for example, overvoltage or undervoltage; a temperature fault, in particular the exceeding or understepping of a permitted maximum temperature or minimum temperature on the actuator; or a step loss of an electric motor.” Here a maximum temperature type fault is taught (i.e. burning protection);“ and the notifying device notifies the user that the operation is enabled at a timing at which 15a result of determination as to whether to enable or disable the operation is changed to enabling,”( [0018]  “It can similarly be provided, that the control circuit transmits the status information to a display apparatus. In the case of an adjustment apparatus for opening and closing a convertible top, fault messages, the adjustment direction or the remaining adjustment time duration can be presented on a display in the passenger compartment of the vehicle.” And from “ In the case of an adjustment apparatus for opening and closing a convertible top, fault messages, the adjustment direction or the remaining adjustment time duration can be presented on a display in the passenger compartment of the vehicle.” Spefically teaches that information regarding the operation, such as direction and time remaining, is shown to inform the driver, (i.e. messages aren’t only shown if a fault is detected but also the standard operating/operability of the roof adjustment is detailed)));” the determination being made based on the condition relevant to the burning protection.”( [0018] “The status information may relate to one or more of the following aspects: a mechanical blocking of the actuator or object that is to be positioned; a voltage fault, such as, for example, overvoltage or undervoltage; a temperature fault, in particular the exceeding or understepping of a permitted maximum temperature or minimum temperature on the actuator; or a step loss of an electric motor.” Here a maximum temperature type fault is taught (i.e. burning protection);
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jager et al, “Methods and Apparatuses for Actuating a Vehicle Component”, US20200115949; Cedric et al, “Hydraulic Circuit For Controlling Movement Of Retractable Roof And Rear Boot Lid Of Motor Vehicle, Has Unit Deciding Whether To Trigger Alarm Or To Reverse Or Stop Movement Based On Measured And Reference Pressure Values Comparison Result”, FR2971202; Mentink et al, “Hydraulic Actuating Device for a convertible top assembly of a vehicle”, US20030005692;
Jager et al teaches a component monitoring system for vehicles that monitors freezing temperatures to determine if the actuator would be stuck. Includes references that such components may be those of a convertible car’s retractable roof.
Cedric et al teaches a retractable roof for a car that contains a sensor for automatic deployment based on sensed rain. Even though the purpose/disclosure of Cedric et al and the applicants invention are rather different it is considered pertinent in order to show that applicant’s independent claim is currently has such a broad BRI that a piece of prior art would merely need to contain automatic/semi-automatic retracting roof with some sort of sensors for determining a condition that controls the roof. These phrase “determine,…whether to enable or disable the operation” currently is read on/embodies a large breath of subject matter. (to be clear this isn’t a 112(b) issue as the phrase is still definite/has boundaries)
Mentink et al teaches a hydraulic actuating system and in the background section teaches measuring/monitoring of current through the motor to detect/guard against short circuiting/burning of the motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661